 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPipeline Dehydrators, Inc. and Keith Culpepper andBruce Murley. Cases 15-CA-6241 1 and 15 CA6241-2November 1, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINS.MURPHY. AND TRUESDALEOn September 16, 1977, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and an answering briefand brief in support of cross-exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.MEMBER MURPHY. concurring:In agreement with my colleagues I find that Re-spondent was faced with a bona fide jurisdictionaldispute when it reassigned the work of its field crewsto employees who are represented by the OperatingEngineers, and thereby denied certain work opportu-nities to its own unrepresented employees. Also inagreement with them I find that Respondent did notviolate Section 8(a)(3) and (1) in reassigning the workin question to the employees represented by the Op-erating Engineers. I further agree with them that thiscase falls squarely within the doctrine set forth inWith respect to our colleague's comments, we note that this is not anissue of first impression. Indeed, the Board has long recognized the inappli-cability of 8(aH3) pnnciples to sections of the Act that are designed toprotect employer rights. As far back as 1968 in [ucal No 447. United Associ-ation of Journeymen and Apprentices of the Plumbing and Pipefitting Industrrof the United States and Canada, AFLCIO i(Malbaf Landscape Construc-lion), 172 NLRB 128, 129, the Board stated: "an employer does not discrim-inate against employees within the meaning of Section 8(a)(3) hb ceasing todo business with another employer because of the union or nonunion activi-ty of the latter's employees." Similarly, an employer would be caught in arevolving door if 8(a)(3) principles were applied to jurisdictional disputescovered by Sec 8(bX4)(D) and Sec 10(k) of the Act: the employer wouldviolate Sec. 8(aX3) whatever rival group is assigned the work Hence theBoard recognizes that the IO(k) determination governs.Brady-Hamilton Stevedore Company, 198 NLRB 147(1972), namely, that where there is a bona fide juris-dictional dispute, an employer does not violate Sec-tion 8(a)(3) and (1) when it chooses one group ofemployees over another. Heretofore, I have not hadoccasion to consider the holding of that decision andthe validity of its rationale. Having now done so, Ihave concluded that Brady-Hamilton was correctlydecided and that I shall adhere to its principles. Andinasmuch as I have not previously had an opportuni-ty to state my own rationale, I wish to do so now,notwithstanding that some other Members of theBoard have done so in the past.Employers, as in the case here, are frequently pre-sented with claims from competing groups of em-ployees for particular work. Of necessity, the em-ployer must then choose one group of employeesover another to do the work in dispute. Whichevergroup is not chosen will lose either the work and/orthe opportunity to do it, depending on whether thegroup which loses already had the work or was seek-ing initially to obtain it. Thus where, as here, theemployer changes the assignment following a claimby a competing group, the group originally perform-ing the work is deprived of it due to their being partof the group which was not ultimately selected toperform the disputed work rather than because ofany intent to discriminate against them because oftheir union membership or lack thereof-unless, ofcourse, there is evidence of a discriminatory motiveproscribed by Section 8(a) of the Act, in which eventwe have a different case. Consequently, it is clearthat in situations of this kind we are faced with aconflict between two competing groups for disputedwork and that we must look to Section 8(b)(4)(D)and 10(k) of the Act as the route to resolve the dis-pute rather than the 8(a)(3) avenue, which was de-signed to deal with an entirely different type of prob-lem. That being so, the employer does not convertthe situation from one involving a jurisdictional dis-pute to one concerning discrimination within themeaning of Section 8(a)(3) merely because, in choos-ing between the competing groups of employees toperform the disputed work, he brings about a loss ofemployment due to the change in assignment.The total scheme of the Act demonstrates thatCongress did not intend jurisdictional disputes to becognizable under Section 8(a)(3) and (1) of the Act.As the Board noted in Bradi-Hamilton, Congress wasno doubt aware of the complex issues and considera-tions involved in determining such disputes and ofthe many factors, often closely balanced, supportingseparate and distinct claims to the same work by var-ious groups of employees. To the contrary, ratherthan have the Board deal with such issues in the con-172 PIPELINE DEHYDRATORS, INC.text of Section 8(a)(3) and (1), it set up a special pro-cedure for the Board to deal with such matters. Thus,Congress provided in Section 10(k) of the Act themechanism for the Board to determine the underly-ing dispute and make an award of the work, andcreated in Section 8(b)(4)(D) of the Act a basis forfinding an unfair labor practice by a union who usescertain proscribed means to force an employer to as-sign the particular work to a particular group of em-ployees. Since it is clear that Congress intended Sec-tions 10(k) and 8(b)(4)(D) to dictate the procedurethe Board is to follow in jurisdictional dispute situa-tions, any such disputes must be resolved pursuant tothose sections of the Act rather than any other.Therefore, were the Board to determine such dis-putes under Section 8(a)(3), it would be acting inconflict with clear congressional intent.Indeed, it is difficult to conceive of a jurisdictionaldispute situation which would not involve a putative8(a)(3) violation if that section of the Act weredeemed applicable here. The result would be thatthese disputes would be presented to the Board in an8(a)(3) context, and the Board would thus be dealingwith jurisdictional disputes under a section of the Actother than Sections 10(k) and 8(b)(4)(D) and theirprocedures, which, as indicated above, I deem to beimproper. Furthermore, if Section 8(a)(3) were usedto resolve work disputes, an employer would run therisk of acting unlawfully every time he was facedwith competing claims for the same work if he choseone group over another. To require such an employerto run that substantial risk of committing an unfairlabor practice because he resolved a jurisdictionaldispute would be in direct conflict with Congress'intent as summarized above.It might be argued that Section 8(a)(3) can be re-stricted to work disputes in which the employeesoriginally assigned the work lose it to a competinggroup's claim, and an employer could avoid the pos-sible 8(a)(3) violation by adhering to the original as-signment regardless of any competing claim. I per-ceive no validity to an argument that an employer insuch a situation should await the ripening of the dis-pute to the stage where an 8(b)(4)(D) charge may befiled and a resulting 10(k) proceeding would bring itbefore the Board for determination. This breeds liti-gation by inviting violation of the Act in order to geta favorable award of the work. Further, it locks theemployer into an existing situation even if a changeof circumstances (other than the competing claim it-self, for example) would justify or even require a dif-ferent assignment of the work. If these problemswere cognizable under Section 8(a)(3), a change ofassignment in the face of a competing claim, even ifmade for reasons other than union affiliation-e.g.,the availability of the rival group of employees mightwell make available additional skills and economy ofoperations would lead to the filing of 8(a)(3)charges regarding every such change, alleging unlaw-ful motives for such reassignment of the work, andwould place such an employer in the position of hav-ing to litigate virtually every reassignment. I cannotsubscribe to such an inflexible approach.For all of the above reasons, I adhere to the Brady-Hamilton doctrine. Accordingly, I join my colleaguesin dismissing the complaint.DECISIONSTATEMENT OF THE CASEDAVID S DAVIDSON, Administrative Law Judge: Pursuantto charges filed on October 7, 1976. by Keith Culpepperand Bruce Murley, a complaint issued on December 9,1976, alleging that on or about October 7, 1976, Respon-dent, Pipeline Dehydrators, Inc.,' terminated the employ-ment of the Charging Parties and thereafter refused andfailed to reinstate them because they were not members ofa labor organization, thereby violating Section 8(a)(3) and(1) of the Act. In its answer Respondent denied the com-mission of any unfair labor practices.2A hearing was held before me in this proceeding on Feb-ruary 24, 1977, at Houston, Texas. At the conclusion of thehearing the parties waived oral argument. The GeneralCounsel and Respondent have filed post-hearing briefs.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor. I make thefollowing:FINDING;S OF FAT-i. THE BUSINESS OF THE RESPONDENIRespondent has its principal office in Houston. Texas.and provides cleaning and dehydration services to ownersand operators of pipelines in the petrochemical industry.During a representative 12-month period, Respondent per-formed services valued in excess of $50,000 for customerslocated outside the State of Texas. I find that Respondentis an employer engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Actfor the Board to assert jurisdiction herein.i I he name of Respondcnt appears ai amended at the hearing2 Respondcnt filed its answer in )Decemnber 311. 197h in \ hi h it admittedthat It terminated the ( hargine Parlie, hut denied that thes were barredfrom future emplosment and that their termination was caused hb theirnonmembership in a labor organlzatiin Alt the heanng Repotndent filed itsamended and substituted answer wilthout objection bh the (ieneral ( Counselin which it denied that it terminated the Charging Parties. repeated its otherdenials and aaverred that it had remioved the (Charging Parties frnm a johItcation and had sent them hack to its offices without ternilnating theiremploht! enI173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent's business is highly specialized. Typically,its services are utilized by pipeline operators to clean anddry lines after construction and testing for leaks has beencompleted. The method used by Respondent to clean anddry lines is known as "pigging." With compressed dry airas a propellant, "pigs," or lightweight missiles with eitherabsorbent or abrasive exteriors, are propelled throughpipelines over considerable distances scraping dirt or scalefrom the pipe and absorbing moisture. Typically Respon-dent utilizes aboveground valve sites for the introductionand removal of "pigs" from the lines. The valve sites areoften not readily accessible through ordinary means.The source of compressed dry air used in these opera-tions is a sophisticated portable self-contained compressionand dehydration plant on which Respondent holds patentsand which it transports to each jobsite. Respondent usuallyworks in conjunction with a general contractor on eachproject who moves Respondent's equipment into place, re-moves valves from the pipeline, makes necessary modifica-tions to the line for Respondent's crews to attach its equip-ment, and sometimes attaches Respondent's equipment tothe line.Respondent operates in the field with two four-manwork crews which work back-to-back 12-hour shiftsaround the clock. Each crew has two equipment operatorswho maintain and operate the compression and dehydra-tion plant and two technicians who operate the equipmentwhich launches the "pigs" and retrieves them from thepipeline.In 1974, Union Carbide, Respondent's principal custom-er, embarked on a $500 million capital improvement pro-gram which included construction of a $71 million pipelinesystem between Seadrift, Texas, and Taft, Louisiana,where Union Carbide was constructing new processing fa-cilities. Union Carbide contracted with Associated PipelineContractors for new construction of portions of the lineand for conversion of other portions from a different previ-ous use. Associated had agreements with four labor organi-zations, including the Operating Engineers covering itsconstruction crews.For the cleaning and drying of the new line, Union Car-bide entered into a contract with its subsidiary, NitrogenService Company. Nitrogen Service was required to cleanand dry portions of the pipeline which were being convert-ed from other uses by a process called "sand jetting," but itwas permitted to clean and dry the newly constructed por-tions of the line by "pigging," and it subcontracted thatwork to Respondent. Nitrogen Service also subcontractedgeneral contractor's work in connection with the cleaningand drying operations to two contractors. Tri-Tex Con-struction Company, a nonunion contractor, was retainedto perform necessary auxiliary work to assist Nitrogen Ser-vice and Respondent at all locations on the pipeline west ofBeaumont, Texas. Mott Construction Company, whichhad agreements with the same labor organizations as Asso-ciated, was retained by Nitrogen Services Company to per-form that work east from Beaumont, Texas, to the terminalof the line at Taft, Louisiana.In bidding for the subcontract from Nitrogen Services,Respondent submitted a figure for the work to be per-formed in Louisiana which was 10 cents per foot more thanfor the work in Texas because of the possibility that itmight have to utilize a union contractor to assist it on theLouisiana portion of the job. Before Nitrogen Services en-tered into the subcontract with Respondent, a meeting washeld between representatives of Union Carbide, NitrogenServices, and Respondent to discuss Respondent's abilityto operate without labor problems in Louisiana. At themeeting, Union Carbide's project manager, Allsen, voicedconcern about Respondent's ability to complete the workand about the safety of Respondent's employees andequipment and of Union Carbide's pipeline and facilitiesin the light of prior experiences with labor problems inLouisiana. Allsen also expressed concern over the cost ofany delay in completion of the work in the light of UnionCarbide's financial commitments on the project. Allsenasked Respondent's president, Powers, whether he hadever worked in Louisiana and had been confronted withunion problems. Powers explained that he had workedthere on some occasions without any problem but that onother occasions, when unions had demanded work, he hadresolved the problem without a work stoppage or violenceby putting on a union crew if necessary.After Respondent obtained the contract, Powers toldRespondent's vice president and field operations manager,Johnny Stowers, that he had given Union Carbide a com-mitment that he would not permit the possibility of vio-lence, damage, or delay to develop because of Respon-dent's employment of nonunion help.On August 27, 1976, Respondent hired Keith Culpepperand Bruce Murley to work as technician-trainees or helperson its field work crews. Because one of Respondent's com-pressors broke down shortly after they were hired, theyworked only a few days between August 27 and October I.The first 3 days in October they worked at a jobsite inTexas, and at that time Stowers and others told them thaton October 5 they would be going to work on the UnionCarbide pipeline in Louisiana where they could expect tostay for approximately 2 months.3On October 5, 1976, Respondent sent Stowers, two workcrews, and its equipment to a location near Jeanerette,Louisiana, to begin performing its cleaning and drying op-erations on the Louisiana portion of the Union Carbidepiepline. The technician-trainees for the two crews wereCulpepper, Murley, Bill Hodge, and Joe Williams, whoalso served as administrative manager for Respondent inits office but occasionally worked in the field. Respondenthad planned that the work crews would arrive at the jobsitein the early afternoon, set up their equipment with the as-sistance of the general contractor, Mott ConstructionCompany, and begin cleaning and drying operations bythat evening.Culpepper, Murley, and others arrived at the jobsite onthe afternoon of October 5, and they started to set upequipment. They were soon approached by Tommy Wil-Before October I they were notified when work was available by opera-tor Terry Sterk who in turn was contacted by Stowers and told to call them.174 PIPELINE DEHYDRATORS, INC.lis 4 and another man who asked for Stowers. Murley con-tacted Stowers by radio, and Stowers came to the jobsite.After Stowers came to the jobsite, Roy Trahan, an Oper-ating Engineers steward employed by Mott, asked Stowersif Respondent had operators for its equipment and if theywere members of the Operating Engineers Union. Stowerssaid that they did not belong to the Union and explainedthat Respondent had specialized equipment and that itsoperators had been trained and were experienced in oper-ating it. Trahan told him that did not matter, that it was aunion job, and that Respondent would have to do all itswork with union members. Stowers told Trahan that hewould check on it.Stowers told Culpepper and Murley that there might besome kind of trouble and that the Union was threateningto put up a picket line. Stowers told them that he was goingoff the site to try to settle the argument and that theyshould wait at the jobsite until the rest of the crew arrivedand then go to a motel where he would talk to them laterthat night or the next morning.Stowers then met with Mel Lee, Mott's general superin-tendent, and Tommy Willis, who advised Lee as to whatthe unions would permit and what they would not. Leeexpressed concern that the unions would put up a picketline at any moment if the matter was not straightened out.Willis observed that picketing could start at any time andcommented that Respondent's equipment looked like itcost a lot of money.According to Stowers, "It was obvious to me after Tra-han had made his demands that we were going to have towork union there, that the history of violence on pipelinejobs in Lousiana and with the agreements we had madewith Union Carbide to avoid any problems, that I wasgoing to have to reassign the work to union people as op-posed to using the people that we had taken over there andintended to use .... I was between a rock and a hardplace. It was a problem. I did, I think, the only thing Icould do. I don't have any experience in negotiating withunions, and neither does Marvin or anybody else with ourcompany. So I didn't want to have to get into that. Yettime was important. We were a few days late getting inthere. We needed to get started. So I had to do somethingimmediately, and the only thing I could do was to go to theMott supervisors who had arrived there and ask them ifthey would contract with us to supply union labor on thatjob for us. They said that they could and we negotiated aprice of their cost plus 40 percent. I told them how manypeople we would need and had to leave it up to them tonegotiate with the unions as to how many people we wouldsubsequently be assigned."Stowers discussed with Mott the responsibility of havinghis own employees continue to work by taking on sometoken union employees, but Mott's representatives saidthat would not be possible and that Stowers could onlykeep supervisors who would not be able to perform anywork.4 Culpepper identified Willis as a union steward. Stowers identified himas a job superintendent for Mott who carried an Operating Engineers card.I find it likely that Stowers was better informed as to Willis' capacity thanCulpepper.Stowers decided, and was permitted, to keep Respon-dent's four operators at the jobsite to demonstrate the op-eration of Respondent's equipment and to instruct Mott'semployees in its operation.On the next morning, October 6, Stowers met Culpepper,Murley, and Hodge at the motel and told them that he wassorry but they were going to have to be sent back to Hous-ton because of union pressures and Respondent's fear ofpicketing or violence on the jobsite. Culpepper asked Stow-ers if that meant that they were fired, and Stowers repliedthat Respondent would have to let them go and that when-ever Respondent finished the work in Louisiana and hadother work, it would call them.5After speaking to the others, Stowers told Williams tocall Houston, to tell Respondent President Powers whathad happened, and to check with Warehouse ManagerGary Smith to see if there was any work for the others todo.Williams called Smith in Houston, told him of the situa-tion, asked him to tell Powers that he was on his way backwith the other three men, and asked Smith to look aroundand see if there was anything he could do to make a terri-ble situation a little better. Smith said he would do so.6Smith testified that Williams asked if there was any workavailable at the office and that Smith told him he could useone man in the warehouse and that he would make effortsto see if Tri-Tex needed anyone in the field. According toSmith, he told Williams to tell the men that he wantedthem to come in and talk to him when they returned toHouston. Whether or not Smith told Williams what wasavailable, Williams testified, as set forth below, that he didnot tell the men that there was any job available in Hous-ton.Williams drove back to Houston taking Culpepper, Mur-ley, and Hodge with him. Enroute Williams told them thathe had called Houston and that Gary Smith had been noti-fied and asked to check to see what work was available.The others expressed unhappiness with the prospect ofworking in the warehouse because pay and working condi-tions were different. Williams did not mention that therewas an opening but only told them to check with Smith orTri-Tex, and said that if there was any work Smith wouldproceed from there.7After their return to Houston, Culpepper and Murleystayed at Respondent's office a while and left withoutThe testimony of Culpepper. Murley. Stowers. and Williams is in gener-al agreement as to the substance of what Stowers said. although not as todetail. Stowers and Williams testified that Stowers specifically told the mento check. after they returned to Houston. on the possibility of other employ-ment with Respondent or with Tn-Tex Construction with which Respon-dent shared offices. However. on cross-examination. Stowers testified thathe thought he did tell the men that when other work came up Respondentwould call them. This testimony is consistent with that of Culpepper. whichI credit. that Stowers indicated that Respondent would take initiative infinding further employment for the displaced men. Stowers also testifiedcontrar; to Culpepper that he specifically told the men they were not dis-charged. Whether or not he did so. even under Culpepper's version Stowersconveyed only that the men were being removed from the Louisiana jobbecause of union pressure and not that they were discharged.6Williams so testifiedWilliams was the only witness who testified to the conversation in thecar175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeaking to Smith.8Hodge spoke to Smith, and was givenwork in Respondent's warehouse. Over the course of thenext several days, Culpepper and Murley visited Respon-dent's office several times seeking their paycheck for thetime spent in Louisiana. They asked Williams each timeabout the availability of work with Respondent or Tri-Tex.Each time Williams told them there was nothing.9Afterseveral days, Culpepper and Murley made no further in-quiries, and Respondent made no attempt to contact themabout further employment.Hodge worked in Respondent's warehouse for an indefi-nite period of time after which Hodge was put to work onone of the Tri-Tex crews when work was available.Several days after the men returned from Louisiana, Tri-Tex had some openings. Smith, who dispatched men toTri-Tex as a courtesy, did not offer the work with Tri-Texto Culpepper and Murley at the time because he had sev-eral others who periodically wanted work. He generallydispatched those who came to him and asked for work, andCulpepper and Murley had not come to him to seek work.B. Concluding FindingsThe General Counsel contends that the facts in this casepresent a clear-cut denial of work opportunities to Culpep-per and Murley by Respondent because they were notmembers of the Operating Engineers Union. Respondent,in defense, places initial stress on its contention that Re-spondent was confronted with a jurisdictional dispute as aresult of which it reassigned the work initially assigned toCulpepper and Murley. Respondent argues that the loss ofwork to Culpepper and Murley, as a consequence of thatreassignment, is not cognizable under Section 8(a)(3) of theAct.In Brady-Hamilton Stevedore Company, 198 NLRB 147(1972), as a result of a work stoppage the employer reas-signed work from members of the Operating Engineers tomembers of the Longshoremen's Union. The OperatingEngineers filed charges of violation of Section 8(bX4)(D)and Section 8(aX3). In the ensuing 10(k) proceeding theBoard awarded the work to the Operating Engineers.Thereafter, the General Counsel issued a complaint alleg-ing that by reassigning the work to the Longshoremen'smembers, the employer had violated Section 8(a)(3) of theAct. Reversing its Trial Examiner, the Board dismissed thecomplaint, stating in pertinent part:In finding an 8(a)(3) violation, the Trial Examinerconcluded Respondent discharged the eight employ-ees for no other reason than that they were membersof Local 701 and were not members of Local 50. Inmaking this finding, the Trial Examiner apparentlyoverlooked the fact that this would be the normal situ-Although there is disputed testimony as to the length of their stay, thereis no dispute that they left without speaking to Smith.9 Culpepper so testified. Although Williams testified that he recalled noconversation about employment with Culpepper or Murley after their re-turn to Houston, he displayed considerable discomfort when examined onthis subject, contradicted himself as to whether he met with them in personafter their return to Houston, was evasive at times, and tended to try tojustify his answers to questions about what he had or had not done. I havecredited Culpepper in this regard and not Williams because of the strongindications that Williams' testimony lacked candor and concealed the truth.ation, with the usual considerations attendant, wheretwo unions are competing for a particular work assign-ment. The background of this case is the conflict be-tween two union groups for the disputed work of oper-ating whirly-type floating barge cranes. Accordingly,we must, in applying the Act, determine whether Sec-tion 8(a)(3) is applicable in situations where the ac-tions of all parties are part and parcel of an acute,bona fide jurisdictional work dispute.'°After examining the statutory design, the Board concludedthat it would not implement its 10(k) determinations "viathe 8(aX3) route, which was designed to deal with an en-tirely different type of problem."Shortly thereafter, in J. L. Allen Co., 199 NLRB 675(1972), the Board followed Brady-Hamilton dismissing8(aX3) and 8(b)(2) allegations where the employer reas-signed unskilled work from members of one union to mem-bers of another following a demand for the work and animplied threat to refuse to furnish craftsmen by the de-manding union. There, insofar as appears, no 8(b)(4)(D)charge had been filed and consequently the Board hadmade no award of the work. The Board nonetheless con-cluded:In its determinative aspects, the instant case fallssquarely within the doctrine expressed in Brady-Ham-ilton, supra. Indeed, the stated reasons for the Admin-istrative Law Judges' 8(a)(3) findings in both cases areprecisely the same; i.e., that the employees were dis-charged because of an employer's change in work as-signment resulting from a rival jurisdictional claim.There can be no question that the present case, likeBrady-Hamilton, supra, is a bona fide jurisdictionaldispute. The facts recited by the Administrative LawJudge, including the Respondent Trades Council's de-mand for work previously performed by laborers andthe implied threat that the Respondent Trades Coun-cil would furnish craftsmen only if they were allowedto perform both skilled and unskilled work, providesufficient evidence upon which to find reasonablecause to believe that the Trades Council engaged inconduct in contravention of Section 8(b)(4)D). Sincethe facts of this case present the classic dispute cogniz-able under the provisions of Sections 8(b)(4XD) and10(k), and for the reasons expressed in the majorityopinion in Brady-Hamilton, supra, we shall dismiss the8(a)(3) and (I) allegations of the complaint against Re-spondent Allen."In deciding whether this case falls within the Brady-Hamilton line, the controlling question is whether the factsof this case show that Culpepper and Murley were reas-signed as a consequence of a bona fide jurisdictional dis-pute. A jurisdictional dispute cognizable under Section8(bX4)(D) arises when a labor organization induces or en-courages a withholding of services or threatens, coerces, orrestrains any person with an object of "forcing or requiringany employer to assign particular work to employees in aparticular labor organization or in a particular trade, craft,o0 Id at 148.N 199 NLRB 675 676.176 PIPELINE DEHYDRATORS, INC.or class rather than to employees in another labor organi-zation or in another trade, craft, or class."Here the facts show that the Operating Engineersthrough its steward Trahan claimed the work normally per-formed by Respondent's unrepresented work crews andsought its reassignment to members of the Operating Engi-neers. Although Respondent's employees were unrepre-sented and Respondent had no prior agreement with theOperating Engineers, the dispute here nonetheless was overassignment of work to members of a particular labor orga-nization rather than to employees in another class withinthe meaning of Section 8(bX4)(D).2With respect to whether the facts show that the Operat-ing Engineers threatened, restrained, or coerced Respon-dent to achieve reassignment of the work, the evidence isundisputed that Respondent's field operations managerStowers told the affected employees that trouble in theform of a picket line or violence had been threatened.However, there is no evidence that any agent of the Oper-ating Engineers made such a threat. Stowers testified onlythat Operating Engineers Steward Trahan told him thatRespondent would have to use members of the OperatingEngineers to do its work and that Mott official Willis, amember of the Operating Engineers, talked of the likeli-hood of picketing and suggested the possibility of sabatogeof equipment. Whether Stowers' statements to Respon-dent's employees were based on what Willis had said, in-ferences Stowers drew from Powers' report of his meetingwith Union Carbide and Nitrogen Services officials, or in-ferences he drew from what he had heard from othersources about job conditions in Louisiana is unclear. I findthat the evidence falls short of establishing that the Operat-ing Engineers through any reponsible agent threatened, re-strained, or coerced Respondent within the meaning ofSection 8(bX4XD). Nonetheless, I conclude that the ab-sence of such evidence is not fatal to the contention that abona fide jurisdictional dispute exists within the meaningof the Brady-Hamilton decision.In Cornell-Leach, Gibson Project, 212 NLRB 495 (1974),Administrative Law Judge Robert E. Mullen consideredthe necessity to application of the Brady-Hamilton decisionof establishing that the labor organization claiming thework engaged in or threatened to engage in illegal conduct.In his Decision, which the Board affirmed, he stated:From the above, it is evident that the GeneralCounsel would urge that unless the facts disclosedclearly illegal conduct, or the threat of such, on thepart of the Respondent Union there is no basis onwhich to hold that the Iron Workers here had precipi-tated "an acute, bona fide jurisdictional dispute." Tomeet this argument the Respondent Employer con-tends that Section I of the Act must be read in con-junction with Section 8(b)(4)(D) and that, when keep-ing in mind that the overall purpose of the Act, as setforth in Section I(b), is to prevent industrial strife itdoes not seem reasonable to assume that Congresscould have intended that Section 8(b)(4XD) would be-12 International Brotherhood of Electrical Workers. A FL CIO. etc. (BendirRadio Division of The Bendix Corporation). 138 NLRB 689 (1962)come operative only when one party to a work assign-ment dispute had resorted to threats, work stoppages,and other illegal conduct.There is merit to this argument of the RespondentEmployer. Many years ago, in construing the term"concerted activities" as used in Section 7 of the Act,it was urged that the protection accorded by the stat-ute would not be available if the activities in questionwere only preliminary to concerted activity or concert-ed activity in its initial stages. In rejecting this argu-ment the Court of Appeals for the Third Circuit stated"The language of the Act does not require and its pur-pose would not be served by holding that dissatisfiedworkmen may receive its protection only if they exertthe maximum economic pressure and call a strike."N.LR.B. v. Kennametal, Inc., 182 F. 2d 817, 819 (C.A.3, 1950). Similarly, in this instance it would not seemthat the application of Brady-Hamilton should bewithheld until a jurisdictional dispute had generatedthreats, strikes, and other forms of industrial unrest.As Administrative Law Judge Mullin's decision suggests,it would be anomalous to find that an employer and unionviolate Section 8(a)(3) and 8(bX2) when an employer yieldsto the demands of a union in what is essentially a workassignment dispute before the exertion of unlawful pres-sure by the union but that neither violates these sections ifthe employer waits to yield until after the union has madea single threat to picket.Moreover, dismissal of 8(a)(3) allegations in the circum-stances of this case leaves the parties in the same positionas in the Allen case. In Bradv-Hamilton the Board stated:Our decision herein does not indicate that theCharging Party is without an effective remedy. As thesuccessful union in the 10(k) proceeding, Local 701 isfree to engage in economic pressure against the Re-spondent to enforce the award without running afoulof Section 8(b)(4)(D), and to this extent, at least, theRespondent is bound by the 10(k) determination. Al-though this economic pressure may not be as effectiveas an unfair labor practice finding and an order toreinstate, we view the policies and purposes of the10(k) procedures as controlling. Accordingly, we shalldismiss the complaint here.'3In J. L. Allen Co., supra, the Board reached the sameresult although there had been no 10(k) determination, evi-dently on the theory that even absent such a determinationthe Charging Party could engage in economic pressurewhich would either lead to a 10(k) determination in theevent a charge were filed or be equivalent to the economicpressure described in the passage from Brady-Hamiltonquoted above should no charge be filed. Even absent initialunlawful conduct by the labor organization obtaining reas-signment of the work, the same practical consequences ofthe application of the Brady-Hamilton decision ensue.For these reasons, I conclude that Respondent was facedwith a bona fide jurisdictional dispute when it reassignedthe work of its field crews to Mott's employees who weremembers of the Operating Engineers and that the com-"1 198 NLRB at 148 149177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint accordingly should be dismissed. I find it unneces-sary therefore to consider Respondent's other defenses.CONCLUSIONS OF LAW1. Pipeline Dehydrators, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. The General Counsel has failed to establish that Re-spondent has engaged in unfair labor practices as allegedin the complaint.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER 14The complaint is dismissed in its entirety.14 in the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.178